  Case 1:19-cv-06119-KAM-RER Document 14 Filed 04/15/21 Page 1 of 1 PageID #: 90




                                                                               1775 Wehrle Drive, Suite 100
                                                                               Williamsville, New York 14221
                                                                               Phone (716) 204-1700
                                                                               Fax (716) 204-1702
                                                                               http://www.GrossPolowy.com/




                                              April 14, 2021

Via ECF:
United States District Judge Kiyo A. Matsumoto
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re:                U.S. Bank National Association, Not In Its Individual Capacity But Solely As Trustee
                   For The RMAC Trust, Series 2016-CTT vs. June Brown, New York City Parking
                   Violations Bureau, North Shore University Hospital at Manhasset
Civil Action #:    19-cv-6119


Dear District Judge Matsumoto:
         This Law Firm represents the Plaintiff. I am writing with respect to Your Honor’s April 2, 2021
Order and April 13, 2021 Order and Judgment, according to which Your Honor dismissed the Complaint
for failure to prosecute under Fed. R. Civ. P. §41(b).
         On December 12, 2019, the Defendant, June Brown (“Defendant”), filed a chapter 13 voluntary
petition in bankruptcy in the U.S. Bankruptcy Court for the Eastern District of New York under petition
#19-47488-nhl. The bankruptcy case remains pending before U.S. Bankruptcy Judge Nancy Hershey
Lord and the automatic stay imposed by 11 U.S.C. §362(a) has been in effect since December 12, 2019.
Through inadvertence and mistake, the Plaintiff failed to respond to Your Honor Honor’s April 2, 2021
Order. The Plaintiff will move for relief from the Order and Judgment pursuant to Fed. R. Civ. P. §60(b)
when the automatic stay terminates. In the motion, the Plaintiff will proffer the basis for relief from the
April 2, 2021 Order.
         Thank you for your consideration and time.

                                                     Respectfully,

                                                     /SJV/
                                                     Stephen J. Vargas, Esq.
